Case 1:19-cr-00269-CMA Document 15 Filed 06/24/19 USDC Colorado Page 1 of 10

QIN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Case No. 18-cr-00269-CMA

UNITED STATES OF AMERICA,
Plaintiff,

v.

1. JESSICA SHARMAN,

Defendant.

 

STATEMENT BY DEFENDANT IN ADVANCE OF GUILTY PLEA

 

| acknowledge and certify that | have been advised of and understand the
following facts and rights, that all representations contained in this document are
true and correct, and that my attorney has assisted me as | have reviewed and
completed this document.

1. The nature of the charge(s) against me has/have been explained to
me by my attorney. | have had an opportunity to discuss with my attorney both
the nature of the charge(s) and the elements which the government is required to
prove.

2. | Know that when the Court sentences me, the Court will consider
many factors. These factors are listed in 18 U.S.C. § 3553 and include (a) the

nature and circumstances of the offense and my personal history and

COURT EXHIBIT

2

 
Case 1:19-cr-00269-CMA Document 15 Filed 06/24/19 USDC Colorado Page 2 of 10

characteristics, (b) the need for a sentence to reflect the seriousness of the
offense, promote respect for the law, provide just punishment, afford deterrence,
protect the public, and provide me with needed training, care or correctional
treatment in the most effective manner, (c) the kinds of sentences available to
the court, (d) the advisory sentencing guidelines established by the U.S.
Sentencing Commission, (e) the pertinent policy statements of the U.S.
Sentencing Commission, (f) the need to avoid unwarranted sentence disparity
among defendants with similar records who have been found guilty of similar
conduct, and (g) the need to provide restitution. No single factor is controlling or
determinative. | recognize that it is possible that the Court could, after
considering these factors, impose any sentence in my case, including one which
is as severe as the maximum term of imprisonment, the maximum fine, full
restitution (if applicable), the maximum term of supervised release, and a special
assessment, all as set out in paragraph 3 below.

3. | know that the following penalties may be imposed as a result of my
guilty plea(s):

Count 1 of the Information, charging a violation of 18 U.S.C. § 1365(a),
Tampering with a Consumer Product:

a. Imprisonment for a term of not more than ten years.
Case 1:19-cr-00269-CMA Document 15 Filed 06/24/19 USDC Colorado Page 3 of 10

b. A term of supervised release of three years, pursuant to 18 U.S.C. §
3583;
C. A fine of not more than $250,000 pursuant to the statute that | admit

| violated and/or the alternative fine schedule set out at 18 U.S.C. § 3571.

d. Restitution to the victim(s) of my crime(s) in the amount of:
TRE
~$48-427-98; and

e. A special assessment of $100.00, pursuant to 18 U.S.C. §3013.

4. | know that if | am convicted of more than one count, the sentences
imposed may be either concurrent (served at the same time) or consecutive
(served separately or back-to-back) unless the statutory penalty for an offense of
conviction expressly requires that a sentence be imposed to run consecutively.

5. | know that in addition to any punishment that the Court may impose,
there are collateral consequences to pleading guilty to a crime. These
consequences are neither imposed nor controlled by the Court. For example,
pleading guilty may result in a loss of civil rights, including but not limited to the
rights to possess firearms, vote, hold elected office, and sit on a jury. And, if | am
not a citizen of the United States, these consequences may include deportation
from the United States or indefinite confinement if there is no country to which |
may be deported, denial of the right to enter the United States in the future, and

denial of citizenship.
Case 1:19-cr-00269-CMA Document 15 Filed 06/24/19 USDC Colorado Page 4 of 10

6. | know that if | am given a term of supervised release as a part of my
sentence, that supervised release will only begin to run upon my release from
custody on all terms of imprisonment imposed by this and any other courts. |
understand that any violation of the conditions of that supervised release during
its term may lead to an additional prison sentence and additional supervised
release being imposed.

7. | Know that there is no parole in the federal system and that | will be
required to serve the entire sentence of imprisonment which may be imposed in
my case, reduced only by such good time and/or program allowances as may be
set by Congress and applied by the Bureau of Prisons.

8. | Know that if a fine or restitution is imposed as a part of my
sentence, | will be required to pay interest on any amount in excess of $2,500.00,
unless the fine or restitution is paid in full before the fifteenth day after the date of
the judgment or unless interest is waived by the Court.

9. | know that if a fine or restitution is imposed as a part of my
sentence, | will be required to pay it in a timely manner. Failure to do so may
trigger monetary penalties, collection efforts by the government, potential
revocation of any probation or supervised release, and/or exposure to

prosecution for “Criminal Default” under 18 U.S.C. § 3615.

 
 

Case 1:19-cr-00269-CMA Document 15 Filed 06/24/19 USDC Colorado Page 5 of 10

10. iknow that | can be represented by an attorney at every stage of the
proceedings in this matter, and | know that, if | cannot afford an attorney, one will
be appointed to represent me at no cost or expense to me.

11. | know that | have a right to plead “not guilty;” and | know that if | do
plead “not guilty,” | can persist in that plea and demand a trial.

12. | know that I have a right to and can demand a trial by jury, and |
know that if | choose to stand trial:

a. | have a right to the assistance of an attorney at every stage of

the proceeding;

b. | have a right to see and observe the witnesses who testify
against me;

Cc. My attorney can cross-examine all witnesses who testify
against me;

d. | can call and present such relevant witnesses and evidence

as | desire, and | can obtain subpoenas to require the attendance and testimony
of those witnesses;

e. If | cannot afford to pay witness fees and expenses, the
government will pay those fees and expenses, including mileage and travel

expenses, and including reasonable fees charged by expert witnesses;
Case 1:19-cr-00269-CMA Document 15 Filed 06/24/19 USDC Colorado Page 6 of 10

f. | cannot be forced to incriminate myself and | do not have to
testify at any trial;

g. However, | can testify at my trial if | choose to, and | do not
have to decide whether or not to testify until after | have heard the government's
evidence against me;

h. If | decide that | do not want to testify at trial, the jury will be
told that no guilt or inference adverse to me may be drawn from my decision not
to testify;

i. In order for me to be convicted, the government must prove
each and every element of the offense(s) with which | am charged, beyond a
reasonable doubt;

j. In order for me to be convicted, the jury must reach a
unanimous verdict of guilty, meaning all jurors must agree that | am guilty; and

k. lf | were to be convicted, i could appeal both my conviction
and whatever sentence the Court later imposed, and if! could not afford an
appeal, the government would pay the cost of the appeal, including the cost of an

appointed attorney.

13. | know that if | plead guilty, there will not be a trial of any kind.

14, | know that if | plead guilty, there will be no appellate review of the

question of whether or not | am guilty of the offense(s) to which | have pled guilty.

 
Case 1:19-cr-00269-CMA Document 15 Filed 06/24/19 USDC Colorado Page 7 of 10

15. | know that the terms of my plea agreement with the government
contain a waiver of my right to appeal or to collaterally attack the sentence.
Specifically, | have agreed to waive the right to appeal any matter in connection
with this prosecution, conviction, or sentence unless it meets one of the following
criteria: (1) the sentence exceeds the maximum penalty provided in the statute of
conviction, (2) the sentence exceeds the advisory guideline range as finally
calculated by the court; or (3) the government appeais the sentence imposed.
Because of this, | know that | cannot seek appellate review of the sentence
imposed by the Court in this case, except in the limited circumstances permitted
by my plea agreement.

16. No agreements have been reached and no representations have
been made to me as to what the sentence in this case will be, except those
which are explicitly detailed in the document entitled “Plea Agreement” which |
and the government have signed. | further understand that any sentencing
agreements and stipulations in the document entitled “Plea Agreement” are
binding on the Court only if the parties ask the Court in that document to be so
bound pursuant to Rule 11(c)(1}(C) and only if the Court agrees to be so bound
when it accepts my guilty plea(s).

17. The only piea agreement which has been entered into with the

government is that which is set out in the document entitled “Plea Agreement”
Case 1:19-cr-00269-CMA Document 15 Filed 06/24/19 USDC Colorado Page 8 of 10

which has been signed by the government and me and which | incorporate
herein by reference.

18. |understand that the Court will make no decision as to what my
sentence will be until a Presentence Report has been prepared by the Probation
Department and received and reviewed by the Court.

19. | know that when | enter my plea(s) of guilty, the Court may ask me
questions under oath about the offense(s) to which | have pled guilty. Such
questions, if asked of me on the record and in the presence of my attorney, must
be answered by me, and if | give false answers, | can be prosecuted for perjury.

20. | know that | have the right to ask the Court any questions that |
have concerning my rights, these proceedings, and my plea(s) to the charge(s).

21. lam 35 years of age. My education consists of: Associate’s Degree.
| can understand the English language. | am not taking any medications which
interfere with my ability to understand the proceedings in this matter or which
impact or affect my ability to choose whether to plead guilty.

22. Other than the promises of the government set out in the document
entitled “Plea Agreement,” no promises and no threats of any sort have been
made to me by anyone to induce me or to persuade me to enter my plea(s) in

this case.
Case 1:19-cr-00269-CMA Document 15 Filed 06/24/19 USDC Colorado Page 9 of 10

23. Noone has promised me that! will receive probation, home
confinement or any other specific sentence desired by me because of my plea(s)
of guilty.

24. |have had sufficient opportunity to discuss this case and my
intended plea(s) of guilty with my attorney. | do not wish to consult with my
attorney any further before | enter my plea(s) of guilty.

29. lam satisfied with my attorney. | believe that | have been
represented effectively and competently in this case.

26. My decision to enter the plea(s) of guilty is made after full and
careful thought, with the advice of my attorney, and with full understanding of my
rights, the facts and circumstances of the case, and the potential consequences
of my plea(s) of guilty. | was not under the influence of any drugs, medication, or
intoxicants which affect my decision-making ability when | made the decision to
enter my guilty plea(s). | am not now under the influence of any such drugs,
medication or intoxicants.

27. {want to plead guilty and have no mental reservations about my
decision.

28. Insofar as it shows my conduct, the summary of facts set out in the
document entitled “Plea Agreement” is true and correct, except as | have

indicated in that document.
Case 1:19-cr-00269-CMA Document 15 Filed 06/24/19 USDC Colorado Page 10 of 10

29. | know that | am free to change or delete anything contained in this
document and that | am free to list my objections and my disagreements with
anything contained in the document entitled “Plea Agreement.” | accept both
documents as they are currently drafted.

30. | wish to plead guilty to the following charge(s):

Count 1 of the Information, charging a violation of 18 U.S.C. § 1365(a),
Tampering with a Consumer Product.

Dated this 24" day of June, 2019.

Qa MOA

ca Sharman,
Defendant

| certify that | have discussed this statement and the document entitled “Plea
Agreement’ with the defendant. | certify that | have fully explained the defendant's
rights to him or her and have assisted him or her in completing this form. | believe
that the defendant understands his or her rights and these statements.
Dated this 24" day of June, 2019.

 

Thomas R. Ward,
Attorney for Defendant

10

 
